Title: From Alexander Hamilton to Tench Coxe, [12 June 1796]
From: Hamilton, Alexander
To: Coxe, Tench


[New York, June 12, 1796]
Sir
Accidental Circumstances prevented my seeing you previous to my departure to know the issue of the Arbitration—proposal to Mr Wheelen. I will thank you to inform me.
I have heared that some late law of Pensylvania has put in jeopardy the property of Aliens where there were not actual settlements. I will thank you to explain this. Is it where the Patents were originally to Aliens?—or does it extend to lands patented to Citizens & purchased by Aliens? Is it where there were in the patents conditions of settlement or have any new conditions been established? & What? &c. &c
Yr hum servant
A Hamilton
Tench Coxe Esq
